 Exhibit 10.1

 

 

LEASE TERMINATION AGREEMENT

 

This Lease Termination Agreement (this “Agreement”) is made as of the 17th day
of June, 2015 by and between DWF IV ONE KENDALL, LLC, a Delaware limited
liability company, as landlord (“Landlord”), and ENUMERAL BIOMEDICAL CORP., a
Delaware corporation, as tenant (“Tenant”).

 

BACKGROUND

 

                          A.               Landlord and Tenant are holders of
the landlord’s and tenant’s interests, respectively, under a Lease dated July
16, 2012, by and between Landlord’s predecessor-in-interest, RB KENDALL FEE,
LLC, as landlord, and Tenant, as tenant (the “Lease”), pursuant to which
Landlord leases to Tenant certain premises located on the fourth (4th) floor of
Building No. 400 located at One Kendall Square in Cambridge, Massachusetts,
consisting of approximately 4,782 rentable square feet of space (the
“Premises”).

 

                          B.               The current Term of the Lease is
scheduled to expire on November 30, 2015 (the “Stated Termination Date”).

 

                          C.               Tenant has vacated the Premises and
Tenant and Landlord wish to terminate the Lease prior to the Stated Termination
Date.

 

                          D.               The parties agree to terminate the
Term of the Lease sooner than the Stated Termination Date, subject to certain
terms, all as hereinafter set forth. Capitalized terms not defined herein shall
have the same meaning ascribed to them in the Lease.

 

WITNESSETH:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.                  Early Termination Date. Effective as of 11:59 p.m. EST on
the date of this Agreement (the “Early Termination Date”), the Term of the Lease
shall be deemed to be terminated. Landlord and Tenant acknowledge that Tenant
has paid Yearly Rent under the Lease through May 31, 2015, and Landlord agrees
that despite the Early Termination Date occurring after May 31, 2015, Tenant
shall be under no obligation to pay Landlord any additional Yearly Rent accruing
after May 31, 2015.

 

2.                  Tenant’s Vacation of Premises. Effective as of the Early
Termination Date: (i) Tenant shall vacate the Premises in accordance with
Section 3 below, and (ii) Tenant remises, releases, quitclaims and surrenders to
Landlord, its successors and assigns, all of Tenant’s rights in and to the
Premises. Tenant hereby waives any rights it may have under the Lease to (a)
require Landlord to perform any improvements to the Premises and (b) to receive
any outstanding amounts for contributions or allowances from Landlord.

 

3.                  Tenant’s Yield-Up Obligations. Tenant and all parties
claiming under Tenant shall vacate the Premises on or before 11:59 p.m. on the
Early Termination Date and shall leave the Premises vacant, broom clean, in good
order and condition, and otherwise in the condition required under the
provisions of the Lease (including, without limitation, Section 22 thereof). The
parties acknowledge and agree that the Tenant has vacated the Premises and left
same in the condition required under the provisions of the Lease.

 



 

 

 



4.                  Security Deposit. Pursuant to the provisions of Section
29.13 of the Lease, Landlord shall return the Letter of Credit and any other
Collateral held by Landlord to Tenant within ten (10) days after the termination
of the Lease.

 

5.                  Representations and Warranties. Tenant represents that (a)
the person executing this Agreement on its behalf is duly authorized to execute
and deliver this Agreement on its behalf; and (b) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary action
and does not violate its constitutive documents, or any contract, agreement,
commitment, order, judgment or decree to which it is a party or to which it or
the Premises are bound. Landlord represents that (a) the person executing this
Agreement on its behalf is duly authorized to execute and deliver this Agreement
on its behalf; and (b) the execution, delivery and performance of this Agreement
has been duly authorized by all necessary action and does not violate its
constitutive documents, or any contract, agreement, commitment, order, judgment
or decree to which it is a party or to which it or the Premises are bound.

 

6.                  Mutual Releases. Tenant acknowledges and agrees that
Landlord is not in default under any of the terms of the Lease, and Tenant
hereby releases and discharges Landlord, and its employees, agents, managers and
contractors, of and from all debts, demands, actions, causes of action, suits,
accounts, covenants, contracts, agreements, damages, and any and all claims,
demands and liabilities whatsoever of every name and nature, both at law and in
equity, which Tenant now has or ever had against Landlord, its employees,
agents, managers and contractors, or its or their predecessors, successors and
assigns, on account of the Lease or the Premises, as of the date hereof;
provided, however, and excluded from the foregoing release and discharge, are
the terms of this Agreement, any provision of the Lease that survives
termination or the expiration of the Lease, including, without limitation, as
set forth in Section 9.6 thereof and any indemnifications by Landlord of Tenant
contained in the Lease. Landlord acknowledges and agrees that Tenant is not in
default under any of the terms of the Lease, and Landlord hereby releases and
discharges Tenant, and its employees, agents, managers and contractors, of and
from all debts, demands, actions, causes of action, suits, accounts, covenants,
contracts, agreements, damages, and any and all claims, demands and liabilities
whatsoever of every name and nature, both at law and in equity, which Landlord
now has or ever had against Tenant, its employees, agents, managers and
contractors, or its or their predecessors, successors and assigns, on account of
the Lease or the Premises, as of the date hereof; provided, however, and
excluded from the foregoing release and discharge, are the terms of this
Agreement, any provision of the Lease that survives termination or the
expiration of the Lease, including, without limitation, as set forth in Sections
9.6 and 29.10 thereof and any indemnifications by Tenant of Landlord contained
in the Lease.

 

7.                  Voluntary Agreement. The parties have read this Agreement,
and on the advice of counsel they have freely and voluntarily entered into this
Agreement.

 



2

 

  

8.                 Attorneys’ Fees. If either party commences an action against
the other party arising out of or in connection with this Agreement, the
prevailing party shall be entitled to recover from the losing party reasonable
attorneys’ fees and costs of suit.

 

9.                 Successors. This Agreement shall be binding on and inure to
the benefit of the parties and their successors.

 

10.              Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

11.              Counterparts. This Agreement may be executed in two or more
counterparts, including any facsimile or other electronic version of same, each
of which shall be deemed an original, but all of which when taken together shall
constitute one agreement. Any facsimile or other electronic signature shall
constitute a valid and binding method for executing this Agreement. Executed
counterparts of this Agreement exchanged by facsimile transmission or other
electronic means shall be fully enforceable.

 

12.              Governing Law. This Agreement shall be governed by the laws of
the Commonwealth of Massachusetts without regard to conflicts of laws
principles.

 

13.              Entire Agreement. This Agreement is the final expression of,
and contains the entire agreement between, the parties with respect to the
subject matter hereof and supersedes all prior understandings, negotiations,
correspondence or discussions with respect thereto. This Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the parties. The parties do
not intend to confer any benefit hereunder on any person, form or corporation
other than the parties hereto.

 

14.              Submission Not An Offer. The submission of this Agreement for
examination does not constitute an offer to terminate the Lease sooner than the
Stated Termination Date, it being understood and agreed that neither Landlord
nor Tenant shall be legally bound with respect to the early termination of the
Lease or the terms and provisions hereof unless and until this Agreement has
been executed and delivered by both Landlord and Tenant.

 

[NO FURTHER TEXT ON THIS PAGE]

 



3

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
date first above written.

 

 

 

  LANDLORD:       DWF IV ONE KENDALL, LLC, a Delaware limited   liability
company           By:  Divco West Real Estate Services, Inc., a     Delaware
corporation, Its Agent                 By: /s/ Jeffrey Longnecker       Name:
Jeffrey Longnecker       Title: Director

 



  TENANT:       ENUMERAL BIOMEDICAL CORP., a Delaware   corporation          
By:  /s/ Arthur H. Tinkelenberg, Ph.D.     Name: Arthur H. Tinkelenberg, Ph.D.  
  Its: President

 

 

 

4

--------------------------------------------------------------------------------



 

 

 

 

 

 

 